Citation Nr: 1112937	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  09-29 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from March 1980 to April 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  During the pendency of the appeal, a March 2009 rating decision denied entitlement to service connection for major depressive disorder.

The Board notes that a statement of the case was issued in August 2008, and a substantive appeal was not received within 60 days thereafter.  A May 2009 report of contact reflects that the appellant stated that he never received the last documentation sent to him regarding his appeal.  He requested that the letters and forms be re-sent.  The VA re-issued the August 2008 statement of the case in June 2009.  A VA Form 9, Appeal to Board of Veterans' Appeals, was received within 60 days thereafter, in August 2009.  The Board will accept the substantive appeal and the appeal is perfected.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (VA waives objection to timeliness of substantive appeal by taking actions that lead the Veteran to believe that an appeal was perfected).    

The appellant was scheduled for a Board hearing in September 2009.  In a February 2010 letter, the appellant stated that he would not be able to attend the hearing.  Consequently, the Board deems the appellant's hearing request to be withdrawn.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant contends that he has PTSD as a result of service.  A November 2007 VA treatment record reflects that he also has a diagnosis of dysthymia.  Thus, the claim for PTSD has been recharacterized as a claim for service connection for an acquired psychiatric disability, to include PTSD, in light of Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this regard, as noted above, during the pendency of the appeal, a March 2009 rating decision denied entitlement to service connection for major depressive disorder.  The Board finds that further development is needed prior to appellate adjucation of the claim.  Specifically, the Board finds that a VA examination is necessary.  

VA must provide a VA examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  A claim for service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  

The appellant contends that he is entitled to service connection for an acquired psychiatric disability, to include PTSD, due to several in-service stressors.  In his July 2009 stressor statement, the appellant stated that he was sexually assaulted on Board his assigned ship on Super Bowl Sunday, 1982, and while on liberty/leave.  The Board notes that the evidence reflects that the appellant previously denied a history of military sexual assault, prior to filing the claim.  (See September 2005 VA treatment record).  

In an August 2009 substantive appeal, the appellant stated that another in-service stressor was punishment received at "A" school at the Great Lakes Training Center in Illinois.  The appellant stated that he then had more serious problems at the next duty station.  He reported that he was denied help and punished by the military for asking for help.  He has also claimed that he had PTSD prior to service due to childhood sexual trauma and the condition was aggravated by service.  The appellant's service personnel records reflect that he had several in-service non-judicial punishments.  The records indicate the appellant was disciplined for failing to go at the time prescribed to his appointed place of duty and the wrongful use of a habit forming drug.  In December 1980, the appellant was confined on bread and water for three days.  A December 2007 VA treatment record reflects that the appellant had an Axis I diagnosis of PTSD related to childhood sexual trauma and military sexual trauma.  

As the appellant's claimed in-service stressor of nonjudicial punishment is verified by the appellant's service personnel records, the appellant has a diagnosis of PTSD, and the appellant claims that punishment in service caused or aggravated his PTSD, the Board finds that a VA examination to determine whether the appellant has PTSD as a result of service, to include the alleged in-service stressor of nonjudicial punishment would be useful in adjudicating the appeal.  

The Board also notes that additional evidence was received of record following issuance of the August 2008 statement of the case.  The RO has not considered such additional evidence, and the record does not reflect that the appellant has waived RO consideration of the additional evidence.  The Board notes that VA regulations require that pertinent evidence submitted by the appellant must be referred to the agency of original jurisdiction for review and preparation of a supplemental statement of the case (SSOC) unless this procedural right is waived in writing by the appellant or representative.  38 C.F.R. §§ 19.37, 20.1304 (2009).  As the new evidence is pertinent, the claim must be remanded for review and preparation of a SSOC.  

In a January 2008 statement, the appellant stated that he had been treated at a Vet Center in Detroit, Michigan, since August 2007 on at least a weekly basis.  He noted that there should be a complete diagnosis in the file at a Vet Center.  In addition the appellant has received treatment at the VA Medical Centers in Ann Arbor and Detroit, Michigan.  The appellant's most recent VA treatment record is from March 2008.  The appellant's complete VA treatment records and Vet Center records would be useful in adjudication of the appeal.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all of the appellant's VA treatment records from the Detroit and Ann Arbor Michigan VA Medical Centers dated from March 2008 to present, and from the Vet Center in Detroit, Michigan dated from August 2007.  If no records are available, the claims folder must indicate this fact.

2. Following completion of the above, schedule the appellant for a VA psychiatric examination to determine the following:

* Identify all psychiatric conditions, to include PTSD, as defined by DSM-IV.  Conduct all testing and evaluation needed to make this determination.  

* Determine whether it is at least as likely as not that any diagnosed conditions, to include PTSD, were caused by service and/or secondary to the appellant's service, to include the appellant's claimed stressor of non-judicial punishment received in service. 

The VA clinician is requested to provide a thorough rationale for any opinion provided.  The clinician should review the claims folder and this fact should be noted in the accompanying medical report.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.  

3. Thereafter, readjudicate the issue on appeal of entitlement to service connection for an acquired psychiatric disability, to include PTSD.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant should be advised that failure to appear for an examination as requested, and without good cause, could adversely affect his claim, to include denial.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


